DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 07/23/2021.
Status of Claims
2.	Claims 1-20 are pending.
	Claims 1, 8 and 15 have been amended.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (USPPGPub N 20200059692, referred to as Seo), and further in view of Pereira (USPPGPub N 20170201793, referred to as Pereira).
Regarding claims 1, 8 and 15:

Seo teaches identifying an upcoming content modification opportunity on an identified channel, (Seo, for ad replacement, the client to insert the replacement ad in place of the existing ad, starting at the first frame of the existing ad, [0007]) wherein the identifying is based on detecting a match between first reference fingerprint data representing an initial portion of a modifiable content-segment and query fingerprint data representing content transmitted by a content-distribution system to a content-presentation device, (Seo, the server compares the fingerprint data with reference fingerprint data representing media content of a known media stream, with a fingerprint match indicating that the media stream, [0036]) wherein the first reference fingerprint data was generated before the query fingerprint data was generated, (Seo, the server have access to reference fingerprint data representing the known media stream, [0037] while receiving the broadcast, could generate a sequence of reference digital fingerprints representing frames of the known media stream before query fingerprint, and in real time as the client plays out the media stream, the client could generate query fingerprints representing frames of that stream and could transmit the query fingerprints to the server for analysis [0037]-[0038]); and 

Regarding claims 2, 9 and 16:
Seo in view of Pereira teaches the method of claim 1, wherein the second reference fingerprint data represents the entire modifiable content-segment, (Pereira, scene change detection is utilized on the client content to select frames to perform fingerprinting and correlate to generate reports to support segmentation, [0092], [0106], [0117]).
Regarding claims 3, 10 and 17:
Seo in view of Pereira teaches the method of claim 1, wherein the transmitting the second reference fingerprint data occurs while supplemental content is being transmitted to the content-presentation device for use in connection with the content-presentation device performing the content-modification operation, (Pereira, the advertisement replacement occurs before the process of fingerprinting/second fingerprint, Fig. 7A, [0092]).
Regarding claims 4, 11 and 18:
Seo in view of Pereira teaches the method of claim 1, wherein transmitting the second reference fingerprint data comprises transmitting the second reference fingerprint data before the content represented by the second reference fingerprint data is being channeled through any portion of the content- distribution system, (Pereira, At step 703, the client performs continued tracking by verifying the program details from text and logos in 
Regarding claims 5, 12 and 19:
Seo in view of Pereira teaches the method of claim 1, further comprising responsive to identifying the upcoming content modification opportunity on the identified channel, identifying a content-presentation device tuned to the identified channel, and wherein transmitting the second reference fingerprint data to the content-presentation device comprises transmitting the second reference fingerprint data to the identified content-presentation device, (Pereira, at step 713, a content query is performed, for example on a search server, to identify current video content playing on the client, [0106], Fig. 7B and after identifying the channel/program tracks the input content fingerprints with the reference, [0106], Fig. 7B).
Regarding claims 6, 13 and 20:
Seo in view of Pereira teaches the method of claim 1, wherein the query fingerprint data is first query fingerprint data, and wherein the content-presentation device is configured to perform a set of acts comprising: receiving the transmitted second reference fingerprint data; detecting a mismatch between at least a portion of the received second reference fingerprint data and at least a portion of second query fingerprint 
Regarding claims 7 and 14:
Seo teaches the method of claim 1, wherein the content-modification operation is a content replacement operation, (Seo, client to dynamically replace an ad or other segment of the media content with a replacement ad or with other replacement content, [0005]).
Response to Arguments
4.	Applicant's arguments filed 07/23/2021related to claims 1-20 have been fully considered but are moot in view of the new ground of rejection.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 17, 2021